Citation Nr: 1415104	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to service connection for irritable bowel syndrome (IBS).

3.  Entitlement to a rating in excess of 10 percent from August 1, 2010, and in excess of 20 percent from August 17, 2011, for low back strain.

4.  Entitlement to a rating in excess of 20 percent for cervical arthritis.

5.  Entitlement to a rating in excess of 10 percent for carpal tunnel syndrome of the left upper extremity.

6.  Entitlement to a compensable rating for herpes simplex (herpes).

7.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).

8.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to July 2010, including service in Southwest Asia during the Persian Gulf War.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  A November 2010 rating decision granted service connection for carpal tunnel syndrome of the left hand with a 10 percent rating, effective August 1, 2010; service connection for low back strain with a 10 percent rating, effective August 1, 2010; service connection for cervical arthritis with a 10 percent rating, effective August 1, 2010; service connection for herpes simplex with a 0 percent rating, effective August 1, 2010; and service connection for hiatal hernia, status post-surgery, with GERD with a 0 percent rating, effective August 1, 2010.  A May 2011 rating decision denied service connection for rhinitis and IBS.  

The Veteran presented testimony before the undersigned at a February 2013 hearing, and a transcript of that hearing has been associated with the record.  At the hearing, in addition to the issues listed above, the Board took testimony on the issue of entitlement to service connection for carpal tunnel syndrome of the right upper extremity.  A July 2013 rating decision granted service connection for right upper extremity carpal tunnel syndrome.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned or the effective date of service connection.  The grant of service connection during the pendency of an appeal has extinguished the issue before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to an increased rating for status-post gallbladder removal has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for rhinitis, service connection for IBS, an increased rating for left carpal tunnel syndrome, an increased rating for a low back strain, an increased rating for cervical arthritis, an increased rating for herpes simplex, and an increased rating for GERD are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

During the February 6, 2013, hearing before the undersigned, and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wanted to withdraw the issue of entitlement to a compensable rating for hypertension.



CONCLUSION OF LAW

The criteria for withdrawal are met for the claim of entitlement to a compensable rating for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2013).  Either the Veteran or authorized representative may withdraw a claim.  38 C.F.R. § 20.204 (2013).  

During the February 2013 hearing before the Board, the Veteran indicated that he wanted to withdraw the claim of entitlement to a compensable disability rating for hypertension.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicates his intention to withdraw the appeal as to that issue and satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, there remain no allegations of error of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.


ORDER

The appeal of the claim of entitlement to a compensable disability rating for hypertension is dismissed.




REMAND

With respect to the claims for service connection, due process requires that VA notify the Veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991); Bowling v. Principi, 15 Vet. App. 1 (2001).  

With respect to the claim of entitlement to service connection for rhinitis, the Veteran underwent a VA examination in February 2012, at which time the examiner diagnosed vasomotor rhinitis and opined that it was less likely than not incurred in or caused by in-service complaints of nose cutaneous edema and a right nasal furuncle.  However, that the Veteran has additionally claimed, for example during his February 2013 hearing before the undersigned, that he was exposed to airborne pollutants during service (for example, from the Jinkanpo Atsugi Incinerator, from a Greek incinerator, and from jet fumes), and that those pollutants resulted in his rhinitis.  The Board observes that no examiner has addressed the relationship, if any, between rhinitis and any in-service exposure to chemicals or pollutants.  The Veteran should be afforded with an examination addressing any such relationship. 

With regard to the claim of entitlement to service connection for IBS, the Veteran received a VA examination in April 2011.  The examiner diagnosed a colonic polyp of the sigmoid colon and status post polypectomy.  The examiner did not address the etiology of the Veteran's complaints of diarrhea and other symptoms associated with IBS.  The Board finds that the Veteran should be provided an examination to determine whether the symptoms associated with IBS are manifestations of an undiagnosed illness, and whether those symptoms are otherwise related to service.

With regard to the claims for increased rating, the present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  Francisco v. Brown, 7 Vet. App. 55 (1994).  While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The Veteran last received an examination addressing the severity of left carpal tunnel syndrome in March 2012, or approximately two years ago.  The March 2012 examiner noted that the Veteran had no functional loss for the left hand, thumb, or fingers, including incoordination, and the impaired ability to execute skilled movements smoothly.  Contrary to that finding, during the February 2013 hearing before the undersigned, the Veteran stated that he had difficulty holding and manipulating small objects.  Accordingly, the Veteran should be provided an examination that addresses the current manifestations of left carpal tunnel syndrome.

The Veteran last received an examination addressing the severity of his low back and neck disabilities in December 2011, over three years ago.  At the time of that examination, the Veteran complained of mild to moderate low back pain.  During the February 2013 hearing before the undersigned, the Veteran complained of a greater severity of pain in his low back and neck that prevented him from sleeping.  Furthermore, in October 2013, the Veteran stated that he had been "laid up for 8 straight days" in August as a result of his lumbar spine disability.  Accordingly, the Veteran should be provided an examination that addresses the current severity of the lumbar spine and cervical spine disabilities.

The Veteran last received an examination addressing the severity of his herpes simplex in September 2010, or approximately three and a half years ago.  During the February 2013 hearing before the undersigned, the Veteran stated that the frequency and severity of his outbreaks of herpes were increasing.  Accordingly, the Veteran should be provided an examination that addresses the current manifestations of herpes simplex.

The Veteran last received an examination addressing the severity of GERD in September 2010, or approximately three and a half years ago.  During the February 2013 hearing before the undersigned, the Veteran stated that he had experienced an increased frequency of diarrhea and flatulence.  Accordingly, the Veteran should be provided an examination that addresses the current manifestations of GERD.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all treatment records of which VA has notice, including all pertinent VA and private medical records, have been obtained and associated with the claims file.

2.  Then, schedule the Veteran for an examination of rhinitis with a medical doctor of appropriate expertise.  The examiner must review the claims file and must note that review in the report.  With respect rhinitis, regardless of whether that diagnosis is found to exist at the time of the examination): address whether it is at least as likely as not (50 percent or greater probability) that rhinitis had an onset in service or is otherwise related to service, including exposure to chemicals or pollutants in-service.  For the purpose of the opinion, assume that the Veteran is competent to report that he served in close proximity to pollutants, such as those emitted from the Jinkanpo Atsugi Incinerator, from a Greek incinerator, and jet fumes.  A full rationale should be provided, and the examiner must consider the Veteran's lay evidence of record.

3.  Then, schedule the Veteran for a Gulf War examination with regard to his claim for service connection for IBS.  The examiner must review the claims file and note that review in the examination report.  A complete rationale for all conclusions and opinions must be provided.  All indicated tests should be performed and all findings reported in detail.  Specifically, the examiner's opinion should address the following:

a) State whether a diagnosis of IBS is warranted.

b) State whether any symptoms associated with claimed IBS are attributable to a known clinical causation, or whether there are objective indications of chronic bowel disability, including both signs in the medical sense of objective evidence perceptible to an examining physician and other non-medical indicators that are capable of independent verification, and cannot be attributed to known clinical diagnosis.

c) If any symptoms of claimed IBS are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the disability was caused or aggravated by service or first manifested during service.  The examiner must consider the Veteran's lay evidence of record.

4.  Then, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature, current severity, and all symptoms associated with left carpal tunnel syndrome.  All indicated tests and studies must be performed.  The examiner must review the claim file and should note that review in the report.  

5.  Then, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature, current severity, and all symptoms associated with a lumbar spine disability, and a cervical spine disability.  All indicated tests and studies must be performed.  The examiner must review the claim file and should note that review in the report.  

6.  Then, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature, current severity, and all symptoms associated with herpes simplex.  All indicated tests and studies must be performed.  The examiner must review the claim file and should note that review in the report.

7.  Then, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature, current severity, and all symptoms associated with GERD.  All indicated tests and studies must be performed.  The examiner must review the claim file and should note that review in the report.

8.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 &  Supp. 2013).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


